UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1086


CAROL JEFFERSON,

                Plaintiff - Appellant,

          v.

NATIONAL RAILROAD PASSENGER CORPORATION, d/b/a Amtrak,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cv-02275-DKC)


Submitted:   October 18, 2016             Decided:   November 18, 2016


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leland Alan Stark, Santa Monica, California, for Appellant.
Christy Ann Fisher, John Christopher Nosher, BONNER KIERNAN
TREBACH & CROCIATA LLP, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carol      Jefferson         appeals       the   district        court’s      orders

dismissing her complaint for insufficient service of process and

denying her motion for reconsideration.                    We have reviewed the

record and      find   no    reversible         error.    Accordingly,        we   grant

leave to proceed in forma pauperis and affirm for the reasons

stated by the district court.               Jefferson v. Nat’l R.R. Passenger

Corp., No. 8:15-cv-02275-DKC (D. Md. Oct. 21, 2015; Dec. 23,

2015).     We dispense with oral argument because the facts and

legal    contentions     are      adequately       presented     in    the   materials

before   this    court      and   argument       would   not   aid    the    decisional

process.

                                                                                AFFIRMED




                                            2